Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 06/29/2022 with claims 1-7,              10-17,20  are pending in the Application and claims 11-17,20 withdrawn from consideration as directed  non-elected inventions of a combination.
	Upon review and examination , generic subcombination  amended claim 1 is deemed allowable and Applicant has amended withdrawn combination 11-17,20 to have all the allowable limitation of the generic subcombination claim 1, they are rejoined and allowed, 

Reason for allowance
 
 
2.	Claims 1-7,  10-17,20  are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-7,10:
 None of the references of record teaches or suggests the claimed DISPLAY PANEL having the limitations:
--"an organic light emitting device, disposed on the substrate;
a plurality of barrier pillars, wherein the plurality of barrier pillars are disposed on the substrate, and the plurality of barrier pillars are disposed around the organic light emitting device;
a water absorbing layer, wherein the water absorbing layer is disposed on the substrate, and the water absorbing layer is disposed to surround one of the plurality of barrier pillars farthest from the organic light emitting device, and a height of the water absorbing layer is less than heights of the plurality of barrier pillars and the height of the water absorbing layer ranges from 0.1 microns to 0.3 microns; and
a thin film encapsulation layer, disposed on the organic light emitting device, the substrate, the plurality of barrier pillars and the water absorbing layer.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 11-17,20:
 None of the references of record teaches or suggests the claimed DISPLAY DEVICE having the limitations:
--"an organic light emitting device, disposed on the substrate;
a plurality of barrier pillars, wherein the plurality of barrier pillars are disposed on the substrate, and the plurality of barrier pillars are disposed around the organic light emitting device;
a water absorbing layer, wherein the water absorbing layer is disposed  on the substrate, and the water absorbing layer is disposed to surround one of the plurality of barrier pillars farthest from the organic light emitting device, and a height of the water absorbing layer is less than heights of the plurality of barrier pillars and ranges from 0.1 micron to 0.3 micron: and
a thin film encapsulation layer, disposed on the organic light emitting device, the substrate, the plurality of barrier pillars and the water absorbing layer. “--.
In combination with all other limitations as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

    
                           /THINH T NGUYEN/                           Primary Examiner, Art Unit 2897